Opinión de conformidad emitida por la
Jueza Asociada Señora Pabón Charneco.
Estoy conforme con el resultado anunciado en la Sen-tencia que antecede. Debido a que con la aprobación de la Ley Núm. 119-2011 no se incluyó disposición estatutaria alguna que prohíba la aplicación de la doctrina de impedi-mento colateral por sentencia en los procedimientos de confiscaciones, y que no nos compete como parte de nuestra labor judicial suplir a la ley esa prohibición ante un silen-cio estatutario, procede revocar el dictamen emitido por el foro a quo.
Con ello en mente, pasemos a delinear los hechos que dieron génesis a la controversia de autos.
HH
Como cuestión de umbral, y en aras de contextualizar la controversia de autos, es necesario hacer un recuento breve de la legislación que se ha aprobado en nuestra ju-risdicción para regular las confiscaciones civiles.
*92El Estado promulgó la Ley Núm. 93 de 13 de julio de 1988 (34 LPRA ant. see. 1723 et seq.) como parte del es-fuerzo que llevó a cabo por varias décadas para uniformar los procedimientos de confiscación esparcidos en distintas leyes especiales. Véase Coop. Seg. Múlt. v. E.L.A., 180 DPR 655, 663 (2011). Con su aprobación se derogó la Ley Núm. 39 de 4 de julio de 1960, según enmendada, conocida como Ley Uniforme de Confiscación de Vehículos, Bestias y Embarcaciones, 34 LPRA ants. secs. 1721 y 1722, la cual reguló las confiscaciones civiles en nuestra jurisdicción por aproximadamente tres (3) décadas.
Según las disposiciones de las derogadas leyes unifor-mes sobre confiscaciones de 1960 y 1988, y sus posteriores enmiendas, hubo un “decidido desarrollo de nuestra juris-prudencia hacia condicionar el proceso civil de confiscación al resultado de la causa criminal contra el alegado autor del delito [...] ”. (Énfasis suprimido). Coop. Seg. Múlt. v. E.L.A., supra, pág. 676. Así pues, y aunque la Asamblea Legislativa repetidamente ha adoptado la modalidad de confiscación civil o in rem, vis a vis la confiscación criminal o in personam,(1) desde Carlo v. Srio. de Justicia, 107 DPR 356 (1978), nuestro desarrollo jurisprudencial constante-mente ha utilizado la doctrina de impedimento colateral por sentencia al momento de adjudicar controversias sus-citadas bajo los estatutos de confiscación anteriores. Ampa-rados en esa doctrina, se trazó una marcada tendencia de condicionar la acción civil de confiscación al resultado de la acción penal. Por consiguiente, un dictamen de culpabili-dad en la acción penal era condición sine qua non para continuar con el proceso civil de confiscación. Véanse, por ejemplo: Coop. Seg. Múlt. v. E.L.A., supra; Díaz Morales v. *93Depto. de Justicia, 174 DPR 956 (2008) (per curiam); Ford Motor v. E.L.A., 174 DPR 735 (2008); Suárez v. E.L.A., 162 DPR 43 (2004) (Per Curiam); Del Toro Lugo v. E.L.A., 136 DPR 973 (1994).
Un análisis de los referidos pronunciamientos jurispru-denciales demuestra que de la misma manera que este Tribunal ha reconocido reiteradamente el carácter indepen-diente entre una acción in rem y la acción in personam, hemos sido consistentes al enfatizar que el resultado de la acción penal que dio lugar a la confiscación es determi-nante y está necesariamente atado al proceso de confisca-ción civil. A esos efectos, tan reciente como en el 2011, ex-presamos que “no se trata únicamente de la aplicación de la doctrina de impedimento colateral por sentencia, sino de excepciones a la independencia del proceso in rem funda-das en la extinción de la acción penal contra la persona presuntamente responsable del delito”. (Énfasis suprimido). Coop. Seg. Múlt. v. E.L.A., supra, pág. 676.
Es menester apuntar que mientras se desarrolló la re-ferida progenie jurisprudencial, la Asamblea Legislativa promulgó la Ley Núm. 32-2000 con el propósito de enmendar la Ley Núm. 93, supra. La Ley Núm. 32-2000 enmendó el Art. 2 de la Ley Núm. 93 (34 LPRA ant. see. 1723) para, inter alia, añadir el inciso (c), que excluyó expresamente la aplicación de la doctrina de impedimento colateral por sen-tencia en los casos de confiscación. A esos efectos, la mencionada enmienda establecía lo siguiente:
El resultado favorable al acusado o imputado en cualquiera de las etapas de la acción criminal no será impedimento para, ni tendrá efecto de cosa juzgada sobre, la acción civil de confisca-ción, aunque ésta se base en los hechos imputados en la acción penal. (Énfasis suplido). Art. 2(c) de la Ley Núm. 93-1988, según enmendado por la Ley Núm. 32-2000 (2000 (Parte 1) Leyes de Puerto Rico 376).
Apenas tres (3) años después de aprobar la Ley Núm. 32-2000, supra, la Asamblea Legislativa promulgó la Ley Núm. 18-2003 (2003 (Parte 1) Leyes de Puerto Rico 64-66), *94con el único propósito de derogar expresamente la preci-tada enmienda. Ello, para atemperar el estatuto confisca-torio a los pronunciamientos jurisprudenciales emitidos hasta el momento con relación a este tema. Específica-mente, la Asamblea Legislativa reconoció que el inciso (c) que añadió la Ley Núm. 32-2000, supra, para excluir la aplicación de la doctrina de impedimento colateral por sen-tencia en un procedimiento de confiscación, era tajante-mente incompatible con nuestros pronunciamientos en Carlo v. Srio. de Justicia, supra, y en Del Toro Lugo v. E.L.A., supra.(2) Con su proceder, la Asamblea Legislativa fue diáfana en su intención de regresar a la normativa adoptada por este Foro al interpretar los postulados de la Ley Núm. 93, supra, a saber, condicionar la acción civil de confiscación al resultado de la acción penal.(3)
La Asamblea Legislativa procuró evitar que la en-mienda introducida con la Ley Núm. 32-2000, supra, pro-dujera resultados incompatibles con lo pronunciado hasta ese momento por este Tribunal. Su desacierto con la prohi-bición de la aplicación de la doctrina de cosa juzgada que introdujo la Ley Núm. 32-2000, supra, era evidente. Tanto *95es así, que promulgó la Ley Núm. 43-2004 (2004 (Parte 1) Leyes de Puerto Rico 224-226) para enmendar la recién aprobada Ley Núm. 18-2003, supra, a los únicos efectos de especificar su fecha de vigencia. A posteriori, quedó claro que la Ley Núm. 18-2003, supra, regiría inmediatamente después de su aprobación y sería retroactiva al 14 de enero de 2000, fecha cuando se aprobó la Ley Núm. 32-2000, supra, para prohibir el uso del impedimento colateral por sentencia. Para efectos prácticos, luego de la aprobación de la Ley Núm. 43-2004, supra, la prohibición expresa intro-ducida por la Ley Núm. 32-2000, supra, nunca existió de jure(4)
Como discutiré más adelante, nada en el texto estatutario aprobado en el 2011 nos permite concluir que la Asamblea Legislativa prohibió el uso de la doctrina de impedimento colateral por sentencia en los casos de confiscaciones. Como veremos a continuación, cuando sea necesario hacer un ejer-cicio de hermenéutica legal como parte del proceso de adju-dicación, el texto estatutario es nuestra primera parada.
En numerosas ocasiones nos hemos visto precisados a reiterar las normas de interpretación estatutaria que rigen en nuestro ordenamiento. Romero et als. v. Cabrer Roig et als., 191 DPR 643 (2014); Cruz Parrilla v. Depto. Vivienda, 184 DPR 393 (2012). En este ejercicio de hermenéutica debemos acudir en primer lugar al texto de la ley. Cruz Parrilla v. Depto. Vivienda, supra, pág. 404. Si el texto es claro y libre de toda ambigüedad, “la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. Art. 14 del Código Civil de Puerto Rico, 31 LPRA sec. 14. De modo que, “si el lenguaje de la ley no crea dudas y es *96claro en cuanto a su propósito, su propio texto es la mejor expresión de la intención legislativa”. Soc. Asist. Leg. v. Ciencias Forenses, 179 DPR 849, 862 (2010). Los tribuna-les solo deben asegurarse de cumplir con los propósitos le-gislativos ante una ambigüedad en el texto de la ley. Cruz Parrilla v. Depto. Vivienda, supra, pág. 404.
Con ello en mente, pasemos a analizar el caso de autos a la luz de las disposiciones de la Ley Núm. 119-2011 (34 LPRA sec. 1724 et seq.).
⅜-H
A. La Ley Núm. 119-2011, supra, es el estatuto que actualmente rige el procedimiento de confiscación en Puerto Rico. Su aprobación derogó la Ley Núm. 93, supra, e instituyó un trámite expedito y uniforme para la confis-cación de bienes por parte del Estado. Asimismo, y parti-cularmente pertinente a la controversia ante nos, la Ley Núm. 119-2011, supra, mantuvo inalterada la naturaleza “in rem” de las confiscaciones en nuestra jurisdicción, mo-dalidad que ha regido en nuestro ordenamiento por varias décadas.
En cuanto a este particular, en el Art. 2 de la Ley Núm. 119-2011, supra, el legislador dispuso que “[...] se sostiene y reafirma la naturaleza in rem de las confiscacio-nes, independiente [mente] de cualquier otra acción de naturaleza penal, administrativa o de cualquier otra naturaleza”.(5) Del texto estatutario podemos colegir que la Asamblea Legislativa mantuvo intacta la política pública que ha regido en nuestra jurisdicción en cuanto a la natu-raleza in rem de las confiscaciones. En varios artículos de la Ley Núm. 119-2011, supra, el legislador ratificó que la con-fiscación es un procedimiento civil que va dirigido contra la cosa misma y, por consiguiente, es independiente de cual-*97quier otro proceso que se pueda llevar contra el dueño o el poseedor de los bienes ocupados.(6) En otras palabras, la Ley Núm. 119-2011, supra, no añadió ni alteró nada en nuestro ordenamiento con respecto a las confiscaciones civiles.
Nótese que el legislador utilizó el vocablo “reafirmar”. Ello significa que la Asamblea Legislativa afirmó nueva-mente lo que ya existía en nuestro ordenamiento jurídico. Particularmente, ratificó que la acción de confiscación es independiente de cualquier otra acción, ya sea penal, ad-ministrativa o de otra índole. Esto ha sido así en nuestro ordenamiento por décadas. Como vimos, esta independen-cia es precisamente lo que este Tribunal señaló consisten-temente en las ocasiones que interpretó las disposiciones de la derogada Ley Núm. 93, supra, y aplicó la doctrina de impedimento colateral por sentencia.
B. Un análisis del texto de la Ley Núm. 119-2011, supra, nos demuestra que la Asamblea Legislativa no fue diáfana en su intención de desligar totalmente el desenlace del proceso penal de la acción civil de confiscación como lo hizo en el 2000 mediante la aprobación de Ley Núm. 32-2000, supra. A diferencia de la Ley Núm. 32-2000, supra, es importante enfatizar que la Asamblea Legislativa no in-cluyó prohibición expresa alguna en la Ley Núm. 119-2011, supra, para vedar la aplicación de la doctrina de impedi-mento colateral por sentencia en pleitos de impugnación de confiscación. Este factor es clave, ya que, como vimos, la Asamblea Legislativa conocía la línea jurisprudencial que habíamos construido por décadas, y en vez de incluir —como había hecho anteriormente— una disposición esta-tutaria en la que se prohibiera el uso del impedimento co-lateral por sentencia, no lo hizo. Por lo tanto, no podemos concluir que los tribunales están impedidos de utilizar la *98determinación favorable obtenida en el proceso penal para disponer de la acción civil de confiscación.(7)
La aprobación de la Ley Núm. 119-2011, supra, no fue más que un ejercicio legislativo en el que la Asamblea Le-gislativa confeccionó una ley nueva, pero acabó repitiendo lo que ha sido el estado de derecho por décadas, a saber, que la confiscación era un procedimiento civil in rem, indepen-diente de la acción criminal in personam. Este Foro ha en-fatizado a través de los años que “la confiscación civil cons-tituye una acción independiente del resultado de la acción penal” —(énfasis en el original suprimido y énfasis suplido) Del Toro Lugo v. E.L.A., supra, pág. 983— y que “[l]a confiscación civil es una acción independiente de la acción penal” —Coop. Seg. Múlt. v. E.L.A., supra, pág. 668—. Véase, además, Ford Motor v. E.L.A., supra, pág. 741.
Sería erróneo y contrario a nuestro desarrollo jurispru-dencial concluir que como la Asamblea Legislativa reiteró e incluyó en el texto de la ley que el proceso de confiscación civil es independiente del proceso penal, lo que verdadera-*99mente quiso decir es que estaba vedado utilizar la doctrina de impedimento colateral por sentencia en un procedi-miento de impugnación de confiscación civil. Ese razona-miento tendría el efecto de suplir esa intención al texto de la Ley Núm. 119-2011, supra, cuando esa prohibición simple y sencillamente no existe en el texto estatutario.
Como vimos, al aprobar la Ley Núm. 32-2000, supra, se prohibió expresamente el uso de la doctrina de impedi-mento colateral por sentencia; no obstante, en esta ocasión la Asamblea Legislativa no lo hizo. No existe ninguna sec-ción en el texto de la Ley Núm. 119-2011, supra, que pro-híba el uso de la doctrina de impedimento colateral por sentencia en estos casos. Aun si buscáramos esa prohibi-ción fuera del texto, ni de la Exposición de Motivos ni del historial legislativo surge una intención de eliminar la aplicación de la figura de impedimento colateral por sen-tencia en estos procesos. La Asamblea Legislativa lo que en efecto hizo fue repetir una norma vigente en nuestro orde-namiento; por lo tanto, no vemos razón para que nos des-viemos de nuestra línea jurisprudencial en este tema.(8)
*100AI ejercer nuestra función judicial, no podemos alejar-nos de las disposiciones expresas incluidas en la Ley Núm. 119-2011, supra, para suplir una prohibición que el legis-lador no-incluyó en el texto del estatuto. Ese proceder so-cavaría las normas de interpretación estatutaria y consti-tuiría un ejercicio de legislación judicial rechazado por nuestro ordenamiento constitucional. Según hemos discu-tido, lo determinante es el texto que aprobó el legislador, no lo que quería aprobar y no aprobó. Solo cuando existe am-bigüedad en el texto estatutario podemos recurrir a la in-tención legislativa. Nada en la Ley Núm. 119-2011, supra, es ambiguo; meramente se repite el derecho vigente y, por consiguiente, se convalida el desarrollo jurisprudencial que este Tribunal ha pautado con respecto al tema. Ante ese escenario, no podemos acudir a una alegada intención le-gislativa para resolver la controversia de autos.(9)
r-H hH h-i
A. La Moción de Sentencia Sumaria es un mecanismo procesal que provee nuestro ordenamiento para propiciar *101la solución justa, rápida y económica de controversias en las cuales resulta innecesario celebrar un juicio plenario. Procede en los casos que no existe una controversia real y sustancial en cuanto a los hechos materiales, por lo que lo único que queda por parte del Poder Judicial es aplicar el Derecho. Oriental Bank v. Perapi et al., 192 DPR 7 (2014); SLG Zapata-Rivera v. J.F. Montalvo, 189 DPR 414, 430 (2013); Nieves Díaz v. González Massas, 178 DPR 820, 847 (2010).
En nuestro ordenamiento, el mecanismo de Sentencia Sumaria está regido por la Regla 36 de Procedimiento Civil de 2009 (32 LPRA Ap. V). En esencia, esta regla dispone que para emitir una adjudicación de forma sumaria es necesario que de las alegaciones, deposiciones, contestaciones a inte-rrogatorios y admisiones ofrecidas, en unión a las declara-ciones juradas —si las hay— y alguna otra evidencia, suija que no existe controversia real y sustancial en cuanto a nin-gún hecho esencial y pertinente, y que, como cuestión de derecho, se debe dictar Sentencia Sumaria a favor de la parte que la promueve. Íd. Véanse, además: SLG Zapata-Rivera v. J.F. Montalvo, supra, pág. 430; Const. José Carro v. Mun. Dorado, 186 DPR 113, 128 (2012).
Por lo tanto, procede dictar Sentencia Sumaria cuando, evaluados los hechos materiales no controvertidos, el pro-movido no puede prevalecer ante el Derecho aplicable y el Tribunal cuenta con la verdad de todos los hechos necesa-rios para poder resolver la controversia. Const. José Carro v. Mun. Dorado, supra, pág. 129; Nieves Díaz v. González Massas, supra, pág. 848. Hemos establecido que un hecho material es aquel que puede afectar el resultado de la reclamación de acuerdo con el derecho sustantivo aplicable. Ramos Pérez v. Univisión, 178 DPR 200, 213 (2010), citando a J.A. Cuevas Segarra, Tratado de derecho procesal civil, San Juan, Pubs. JTS 2000, T. I, pág. 609. La Regla 36.1 de Procedimiento Civil de 2009 se refiere a estos como hechos “esenciales y pertinentes”. 32 LPRA Ap. V.
*102B. Como discutí, desde Carlo v. Srio. de Justicia, supra, este Tribunal ha condicionado la acción civil de confis-cación al resultado de la acción penal. Hemos enfatizado que el resultado de la acción penal que motivó la confisca-ción es determinante y está ligado al proceso de confiscación civil. Véanse: Coop. Seg. Múlt. v. E.L.A., supra; Díaz Morales v. Depto. de Justicia, supra (per curiam); Ford Motor v. E.L.A., supra; Suárez v. E.L.A., 162 DPR 43 (2004) (per curiam); Del Toro Lugo v. E.L.A., supra. Como corolario, dicho resultado es indudablemente un hecho material —esencial y pertinente— que debe considerarse a la hora de determinar si procede o no dictar sentencia sumariamente.
No surge de los autos el dictamen del foro de instancia que decretó el archivo y sobreseimiento de la causa criminal contra el señor Salas Ríos, ni prueba alguna que lo acredite. Ahora bien, surgen de los autos unas alegaciones que apuntan a que el señor Salas Ríos en efecto se sometió a un programa de desvío bajo la Regla 247.1 de Procedi-miento Criminal, 34 LPRA Ap. II, pág. 825 (ed. 2016). También hay prueba de que el foro de instancia requirió al Estado que informara sobre el progreso de dicho programa. Luego de que el foro de instancia emitiera su Resolución, los peticionarios le solicitaron que hiciera una determina-ción adicional de hecho a los efectos de que los cargos cri-minales presentados contra el señor Salas Ríos habían sido archivados en virtud de la Regla 247.1 de Procedimiento Criminal, supra. Surge de los autos que el Estado, en lugar de negar que los cargos contra el señor Salas Ríos se hu-bieran archivado, se limitó a indicar que el resultado de dicho proceso criminal era irrelevante. Así las cosas, el foro de instancia denegó la solicitud de determinación adicional de hechos. Por otro lado, tras evaluar el recurso de certio-rari presentado por los peticionarios, el foro a quo concluyó en su Resolución, pág. 9, que “[e]n el presente caso, el im-putado del delito obtuvo una determinación judicial favorable en la causa criminal”. Empero, sostuvo que el foro de *103instancia no erró al determinar que un resultado favorable en la causa criminal per se no era suficiente para declarar “con lugar” la impugnación de confiscación.
IV
Por todo lo antes expuesto, estoy conforme con el resul-tado anunciado en la Sentencia que antecede. Debido a que la Ley Núm. 119-2011, supra, no alteró nada en nuestro ordenamiento con respecto a las confiscaciones civiles, el resultado del proceso civil de confiscación sigue estando atado al desenlace del proceso criminal que surge a raíz de los mismos hechos que motivaron la confiscación. Erró el Tribunal de Apelaciones al denegar la expedición del auto solicitado por entender que el resultado favorable de la causa criminal en contra del señor Salas Ríos, sin más, era insuficiente para dar lugar a la demanda de impugnación de confiscación y ordenar la devolución ulterior del vehí-culo confiscado.

 Véanse: Ley Núm. 119-2011, conocida como Ley Uniforme de Confiscaciones de 2011 (34 LPRA see. 1724 et seq.); Ley Núm. 93 de 13 de julio de 1988, según enmendada, conocida como Ley Uniforme de Confiscaciones de 1988 (34 LPRA ant. see. 1723 et seq.); Ley Núm. 39 de 4 de julio de 1960, según enmendada, conocida como Ley Uniforme de Confiscación de Vehículos, Bestias y Embarcaciones, 34 LPRA ants. sees. 1721 y 1722.


 La Asamblea Legislativa explicó que Ley Núm. 32-2000
“[...] enmendó la Ley Núm. [93-1988]. Esta Ley enmendó los Artículos 2 [...] de la Ley Núm. 93. El propósito principal de esos cambios era establecer mediante legislación que ‘... el resultado favorable al acusado o imputado en cualquiera de las etapas de la acción criminal no será impedimento para, ni tendrá efecto de cosa juzgada, sobre la acción civil de confiscación, aunque ésta se base en los hechos imputados en la acción penal.’ Todo ello sin tomar en consideración lo resuelto por el Tribunal Supremo en Carlo vs. Secretario de Justicia, 107 DPR 356 (1978) y Carlos del Toro Lugo vs. ELA, 94 JTS 119. [...]
“La enmienda del Artículo 2 creó controversia en cuanto a la forma y manera en que los tribunales deben disponer de los casos sobre impugnación de confiscación donde el acusado es absuelto en los méritos, no se determina causa en la vista pre-liminar o se suprime la evidencia en el caso criminal. Este hecho ha dilatado y complicado más todas las confiscaciones en que el caso criminal se resuelve de ma-nera favorable para el acusado. El propósito de la presente Ley es corregir esa situa-ción eliminando el inciso (c) del Artículo 2 de la Ley de Confiscaciones, para que se ajuste al ordenamiento jurídico vigente y sobre todo al mandato constitucional”. Véase Exposición de Motivos de la Ley Núm. 18-2003 (2003 (Parte 1) Leyes de Puerto Rico 64—65).


 Véase Informe sobre el P. de la C. 1972 de la Comisión de lo Jurídico del Senado de Puerto Rico, 14ta Asamblea Legislativa, 5ta Sesión Ordinaria, págs. 1-3.


 La Asamblea Legislativa explícito que ‘la intención de [la] Asamblea Legis-lativa, al aprobar la Ley Núm. [18-2003], supra, fue derogar cualquier efecto detractor que tuviera la Ley Núm. [32-2000], supra, en los derechos constitucionales de las personas. Esto es, que para todos los fines jurídicos dicha enmienda nunca existió. Por lo que, obviamente, será de aplicación a todo proceso, judicial o administrativo, que no haya advenido final y firme al momento de la aprobación de esta Ley”. Véase Exposición de Motivos de la Ley Núm. 43-2004 (2004 (Parte 1) Leyes de Puerto Rico 225). Véase, además, Suárez v. E.L.A., 162 DPR 43, 57-59 (2004).


 Art. 2 de la Ley Núm. 119-2011 (34 LPRA sec. 1724 n.).


 Véanse: Arts. 2, 8 y 15 de la Ley Núm. 119-2011, supra, 34 LPRA secs. 1724 n., 1724e y 1724l.


 Cabe mencionar que el 10 de febrero de 2017 se presentó ante la Cámara de Representantes el P. de la C. 776 de 10 de febrero de 2017, Ira Sesión Ordinaria, 18va Asamblea Legislativa. Este proyecto propone enmiendas a los Arts. 2, 8 y 15 de la Ley Núm. 119-2011, supra, con el propósito de aclarar que:
“[N]o obstante la naturaleza in rem de la confiscación, por excepción se aplicará la doctrina de cosa juzgada e impedimento colateral por sentencia de forma automá-tica en los casos de naturaleza penal en que, luego de una adjudicación de los hechos en sus méritos, la acción no prospere, resulte en una absolución, el imputado de delito obtenga un resultado favorable, y final, por cualquier fundamento, o la posi-bilidad que tiene el Estado para encausar a la persona imputándole la comisión del delito se extinga”. P. de la C. 776, supra, pág. 1.
De la Exposición de Motivos de este proyecto resulta evidente que la Asamblea Legislativa conoce la línea jurisprudencial que este Tribunal ha trazado a través de los años. Específicamente, es consciente de la constante inclinación de este Tribunal hacia supeditar el proceso civil de confiscación al resultado de la causa criminal contra el alegado autor del delito que dio base a la confiscación, independientemente de que la absolución en el caso criminal no hubiera sido en los méritos. P. de la C. 776, supra, págs. 3-5.
En fin, la Asamblea Legislativa actualmente está considerando un proyecto de ley que expresamente reconoce la aplicabilidad de la doctrina de cosa juzgada e impedimento colateral por sentencia en los procesos de confiscación. Ello en aras de “establecer meridianamente claro lo que debe proceder en tales circunstancias” y aliviar la congestión de los tribunales que provoca a su vez pérdidas económicas para las partes. P. de la C. 776, supra, pág. 5.


 En Carlo v. Srio. de Justicia, 107 DPR 356 (1978), resolvimos que la absolu-ción en los méritos adjudica con finalidad irrevisable el hecho central, tanto del caso criminal como el de confiscación, de que el vehículo no se utilizó para transportar mercancía ilícita. Como corolario, una absolución en los méritos en el caso criminal constituye impedimento colateral por sentencia en el pleito de impugnación de con-fiscación que surge a raíz de los mismos hechos.
En Del Toro Lugo v. E.L.A., 136 DPR 973 (1994), resolvimos que una sentencia final y firme de un tribunal respecto a una determinación de no causa en vista preliminar constituye cosa juzgada en su modalidad de impedimento colateral por sentencia en el pleito de impugnación de confiscación. Asimismo, resolvimos que una determinación final y firme con relación a la supresión de evidencia ilegalmente obtenida, realizada en el procedimiento penal que da base a la confiscación, también tendrá efecto de cosa juzgada en su modalidad de impedimento colateral por senten-cia en la acción in rem.
En Suárez v. E.L.A., 162 DPR 43 (2004) (per curiam), resolvimos que una sen-tencia final y firme que desestima los cargos imputados por violación a los términos de juicio rápido según dispuestos en la Regla 64(n)(5) de Procedimiento Criminal, 34 LPRA Ap. II, págs. 542-543 (ed. 2016), constituye cosa juzgada en su modalidad de impedimento colateral por sentencia en el proceso civil de confiscación. Máxime, cuando habían transcurrido cerca de dos (2) años y medio desde la desestimación de los cargos sin que se hubieran presentado nuevas denuncias.
En Ford Motor v. E.L.A., 174 DPR 735 (2008), resolvimos que el archivo y sobreseimiento de una causa penal, al amparo de los procedimientos de desvío regu-*100lados por la Regla 247.1 de Procedimiento Criminal, 34 LPRA Ap. II, pág. 825 (ed. 2016), y el Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 LPRA sec. 2404, constituye un impedimento colateral por sentencia respecto a la acción de impugnación de una confiscación.
En Díaz Morales v. Depto. de Justicia, 174 DPR 956 (2008) (per curiam), resol-vimos que la confiscación de un vehículo incautado a raíz de alegadas violaciones al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico de 1971, no puede subsistir tras el archivo definitivo de la querella presentada contra un menor como consecuencia de haber cumplido cabalmente con las condiciones de un programa de desvío según la Ley de Menores de Puerto Rico, Ley Núm. 88 de 9 de julio de 1986, según enmendada, 34 LPRA sec. 2201 et seq.
En Coop. Seg. Múlt. v. E.L.A., 180 DPR 655 (2011), resolvimos que la muerte de una persona convicta de delito, antes de que la sentencia condenatoria haya adve-nido final y firme, tiene el efecto de extinguir la acción confiscatoria.


 Debido a que esta controversia puede resolverse mediante una interpretación estatutaria, no hay razón para atender los asuntos constitucionales en cuanto a la aplicación de la figura de impedimento colateral por sentencia a estos casos. Debe-mos recordar que “los tribunales no debemos entrar a considerar la constitucionali-dad o inconstitucionalidad de una ley o de una actuación a menos que sea impres-cindible y que la controversia bajo consideración no pueda ser adjudicada por otros fundamentos”. Pueblo v. Yip Berrios, 142 DPR 386, 421 (1997).